DETAILED ACTION
1.	This communication is in response to the Application filed on 10/21/2019. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter

2.	Claims 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-4, 8, 10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rifkin, et al. (WO 2019083578A1; hereinafter RIFKIN) in view of Spiegel, et al. (US 20070078727; hereinafter SPIEGEL), and further in view of Kim, et al. (Journal of Computational and Graphical Statistics, 1998; hereinafter KIM).
	As per claim 1, RIFKIN (Title: Systems and methods for improved optimization of machine-learned models) discloses “A method of automatically adjusting machine learning parameters in [ an e-commerce system ], the method comprising: tuning one or more hyperparameters of a machine learning component using a gradient estimator and a first training set representative of [ an e-commerce context ], wherein a weight vector of the machine learning component is updated using a time series model and [ an oracle estimator ]; training the machine learning component using the tuned hyperparameters and the first training set; analyzing one or more sets of data using the trained machine learning component (RIFKIN, [0015], prior to inputting the batch of training examples into the machine-learned model, performing a plurality of iterations of stochastic gradient descent on the machine-learned model; [0046], In some implementations, only one hyperparameter (e.g., learning rate) needs tuning; [0055], machine-learned model such as a neural network g(x, w) with some weights <read on weight vector>; [0068], Update weights wt = wt--1 + m^ <read on a time series model>; [0051], Large-scale experiments were conducted using real models (e.g., Inception-V3, Resnet-50, Resnet-101, Inception-Resnet-V2) on the ImageNet dataset <read on ‘analyzing one or more sets of data using the trained machine learning component’>);
receiving data indicative of [ a change to the e-commerce context ]; automatically re-tuning the one or more hyperparameters of the machine learning component using the gradient estimator and a second training set representative of the changed e-commerce context; re-training the machine learning component using the re-tuned hyperparameters and the second training set; and analyzing additional sets of data using the re-trained machine learning component (<for a changed context, the processing steps of automatic parameter tuning and the training using the second training set for the machine learning component are exactly the same as detailed above>).”  
RIFKIN does not expressly disclose “an e-commerce system/context .. a change to the e-commerce context ..” However, the feature is taught by SPIEGEL (Title: Method and system for electronic commerce using multiple roles). 
In the same field of endeavor, SPIEGEL teaches: [0041] “the multiple electronic commerce context (“MECC”) system may provide a facility to “reset” a context to default values or to “copy” a context. That is, if a user needs to change certain context information (e.g., billing and shipment information), the user can indicate to “reset” or “copy” a context. When a context is “reset,” its information may be reset to certain initial values. When a context is “copied.” the information of the context replaces the information of another context.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SPIEGEL in the system (as taught by RIFKIN) for changing e-commerce context and the subsequent re-tuning and re-training of the machine learning component.
RIFKIN in view of SPIEGEL does not expressly disclose “an oracle estimator ..” However, the feature is taught by KIM (Title: A Computationally Efficient Oracle Estimator for Additive Nonparametric Regression with Bootstrap Confidence Intervals). 
In the same field of endeavor, KIM teaches: [Title] “A Computationally Efficient Oracle Estimator for Additive Nonparametric Regression with Bootstrap Confidence Intervals.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KIM in the system (as taught by RIFKIN and SPIEGEL) for employing an oracle estimator for updating the machine learning component.
As per claim 2 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “wherein the e-commerce context comprises a number of active buyers for a given item (SPIEGEL, [0007], When the purchaser selects an item, the server computer system metaphorically adds that item to a shopping cart).”
As per claim 3 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “wherein the e-commerce context comprises a number and type of items that are available via the e-commerce system (SPIEGEL, [0008], the purchaser purchases different types of items).”
As per claim 4 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “wherein the e-commerce context comprises one or more categories of inventory items (SPIEGEL, [0008], the purchaser purchases different types of items; [0038], The multiple electronic commerce context (“MECC”) system may track various user activity .. track items that the user viewed, items that the user purchased, or links that the user assessed while in a context .. categorizes the electronic commercial activity).”
As per claim 8 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “using the machine learning component to generate personalized recommendations for users of the e-commerce system (RIFKIN, [0055], machine-learned model; SPIEGEL, [0008], server computer systems may customize recommendations for items to purchase based on the purchasing or, more generally, access patterns of a user).” 
Claim 10 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. RIFKIN also teaches: [0032] “computer-readable media that collectively store instructions that, when executed by the one or more processors ..”
As per claim 12 (dependent on claim 10), RIFKIN in view of SPIEGEL and KIM further discloses “wherein the computing system implements an optimizer comprising one or more of Gauss Newton, Nesterov accelerated gradient, Adadelta, RMSprop, AdaMax, Nadam, or AMSGrad (RIFKIN, [0003], The current state of training deep neural networks is that simple mini-batch optimizers, such as stochastic gradient descent (SGD) and momentum optimizers, along with diagonal natural gradient methods, are by far the most used in practice <read on other related and well-known optimizers>; [0095], the RMSProp optimizer).” 
As per claim 13 (dependent on claim 10), RIFKIN in view of SPIEGEL and KIM further discloses “wherein the computing system implements a machine learning architecture comprising one or more of convolutional neural networks (CNNs), recurrent neural networks (RNNs), long-short term memory networks (LSTMs), gated recurrent units (GRUs), Hopfield networks (HN), Boltzmann machines, deep belief networks, autoencoders, or generative adversarial networks (GANs) (RIFKIN, [0053], machine-learned models (e.g., deep neural networks); [0112], Neural networks can include recurrent neural networks (e.g., long short-term memory recurrent neural networks), feed-forward neural networks, convolutional neural networks, or other forms of neural networks).”
Claim 14 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. RIFKIN further teaches: Table 1 <momentum adjustment> and [0095] “using SGD with momentum 0.9, and a learning rate of 0.045,” [0048] “.. SGD, one computes the average gradient of the loss over a small set of examples, and takes a step in the direction of the negative gradient” and [0055] “machine-learned model such as a neural network .. The network will be trained to do so by minimizing the loss function ..”
Claim 15 (similar in scope to claims 1 and 14) is rejected under the same rationale as applied above for claims 1 and 14. 
Claim 16 (similar in scope to claim 10) is rejected under the same rationale as applied above for claim 10. 
Claim 18 (similar in scope to claim 2, 3, 4) is rejected under the same rationale as applied above for claim 2, 3, 4. 
Claim 19 (similar in scope to claim 8) is rejected under the same rationale as applied above for claim 8.
Claim 20 (similar in scope to claim 12) is rejected under the same rationale as applied above for claim 12. 
4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over RIFKIN in view of SPIEGEL and KIM, and further in view of Musgrove, et al. (US 20040143600; hereinafter MUSGROVE).
As per claim 5 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “wherein the commerce context comprises one or more [ local or global rules ] (SPIEGEL, [0041], the multiple electronic commerce context (“MECC”) system).”
RIFKIN in view of SPIEGEL and KIM does not expressly disclose “local or global rules.” However, the feature is taught by MUSGROVE (Title: Content aggregation method and apparatus for on-line purchasing system). 
In the same field of endeavor, MUSGROVE teaches: [0164] “Textual-type attributes may have different rules” and [0160] “Various rules and thresholds can be used to select the most preferable image. For example, the image may have to be of a certain minimum resolution and size. Alternatively, image selector module 808 can be programmed to use the image from product information records from a list of preferred sources (e.g. merchant servers 40) in order of availability.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MUSGROVE in the system (as taught by RIFKIN, SPIEGEL and KIM) for providing various rules for e-commerce implementation.
As per claim 6 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “using the machine learning component to [ match inventory using image and text recognition ] (RIFKIN, [0015], the machine-learned model).”
RIFKIN in view of SPIEGEL and KIM does not expressly disclose “match inventory using image and text recognition.” However, the feature is taught by MUSGROVE.
In the same field of endeavor, MUSGROVE teaches: [0069] “image selector module 808 chooses the most preferable product image from all various product information records in a group” and [0202] “links to accessory listings may actually be small images. OCR can be used in a known manner to get the text out of the image.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MUSGROVE in the system (as taught by RIFKIN, SPIEGEL and KIM) for providing image and text matching for e-commerce applications.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over RIFKIN in view of SPIEGEL and KIM, and further in view of De La Motte (WO 1997017663A1; hereinafter MOTTE).
As per claim 7 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “using the machine learning component to [ generate translations of product descriptions ] (RIFKIN, [0015], the machine-learned model).” 
RIFKIN in view of SPIEGEL and KIM does not expressly disclose “generate translations of product descriptions ..” However, the feature is taught by MOTTE (Title: Method and system for multilingual online purchasing).
In the same field of endeavor, MOTTE teaches: [Disclosure, para 3} “At the hub, the composite document is converted into multiple documents which are sent to each respective vendor. Such conversion may be done electronically and automatically. The hub then forwards responses from the vendors to the buyer. If the buyer, hub and vendors use different languages, then the preferred system translates all correspondence into the appropriate language for the receiving party prior to sending.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MOTTE in the system (as taught by RIFKIN, SPIEGEL and KIM) for providing language translation of the product descriptions for e-commerce application.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over RIFKIN in view of SPIEGEL and KIM, and further in view of Filimonov, et al. (US 20150269050; hereinafter FILIMONOV).
As per claim 9 (dependent on claim 1), RIFKIN in view of SPIEGEL and KIM further discloses “using the machine learning component to [ detect anomalies ] (RIFKIN, [0015], the machine-learned model).” 
RIFKIN in view of SPIEGEL and KIM does not expressly disclose “detect anomalies ..” However, the feature is taught by FILIMONOV (Title: Unsupervised anomaly detection for arbitrary time series).
In the same field of endeavor, FILIMONOV teaches: [Abstract] “An unsupervised anomaly detector can detect anomalies for any time series.”    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of FILIMONOV in the system (as taught by RIFKIN, SPIEGEL and KIM) for providing automatic anomalies detection for e-commerce application.
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	5/31/2022

Primary Examiner, Art Unit 2659